Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application EP 19157380.7 filed on 2/15/19.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments in a scheduled interview to move the instant application in a Condition for Allowance.   Possible considerations would be to incorporate subject matter directed towards how ‘predetermined’ number of consecutive times is determined.  Furthermore, adding limitations directed towards additional histogram processing for a TOF system is disclosed in prior art of DE SALIVET DE FOUCHECOUR et al. (Pub. No:  US 2020-0097752), and would not further allowance if proposed in a potential amendment.  

CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-10 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-10, a light detector for detecting light is considered to read on Fig. 1 light detector 5. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 19 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 9, 19 recite acquire, acquiring “light detection events for the set of predetermined number of consecutive times” whereby independent Claims 1, 11 (from which 9, 19 depend respectfully) recite acquire, acquiring “light detection events for the at least one light detection element at selected points of time of a set of predetermined number of consecutive times” whereby Claims 9, 19 do not further limit Claims 1, 11 respectfully, and will be construed to recite the limitations of the respective independent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present sufficient showing that the dependent claim(s) complies with the statutory requirements
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(2):
(a) Novelty; Prior Art.— A person shall be entitled to a patent unless: (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) Exceptions: (2) Disclosures appearing in applications and patents.— A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if: (A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or  (C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
Claims 1-2, 4, 9-12, 14, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over BOUFOUNOS et al. (Pub. No:  US 2018-0100926).

As per Claim 1 BOUFOUNOS discloses A time-of-flight apparatus, comprising (Figs. 1-5 TOF 200 [Abstract]):
a light detector for detecting light reflected from a scene (Figs. 1-5 [0005-0007] reflected [0049-0051] [0081]), wherein the light detector has at least one light detection element (Figs. 1-5 elements 210 [0005-0007] [0024-0027] [0041-0042] [0049-0051]); and circuitry configured to (Figs. 1-6 [0086]): 
acquire light detection events for the at least one light detection element at selected points of time of a set of predetermined number of consecutive times, wherein the selection of the points of time is based on a time compressive sampling (Figs. 1-6 disclosing compressive sampling [0076] [0005-0007] scene point 102 reflected pulses [0021-0027] [0030] [0040-0043] [0049-0051] number of samples for a desired resolution as predetermined [0055-0057] [0081]).

As per Claim 2 BOUFOUNOS discloses The time-of-flight apparatus of claim 1, further comprising at least one memory for storing at least one of the light detection events (Figs. 1-6 at least memory 140 - events reflected pulses [0021-0023] [0046] memory 860 [0081]).

As per Claim 4 BOUFOUNOS discloses The time-of-flight apparatus of claim 2, wherein the events of the selected points of time are stored in one memory (Figs. 1-6 at least memory 140 [0021-0023] [0046] or at least memory 860 for captured data [0081]).

As per Claim 9 BOUFOUNOS discloses The time-of-flight apparatus of claim 1, wherein the circuitry is further configured to acquire light detection events for the set of predetermined number of consecutive times (Figs. 1-6 disclosing compressive sampling [0076] [0005-0007] scene point 102 reflected pulses [0021-0027] [0030] [0040-0043] [0049-0051] number of samples for a desired resolution as predetermined [0055-0057] [0081]).

As per Claim 10 BOUFOUNOS discloses The time-of-flight apparatus of claim 1, wherein the circuitry is further configured to determine a distance on the basis of the acquired light detection events (Figs. 1-5 distance determined [0040-0041] [0049-0051]).

As per Claim 11 BOUFOUNOS discloses A method for controlling a time-of-flight apparatus including (Figs. 1-5 [Abstract])
a light detector for detecting light reflected from a scene (See said analysis for Claim 1), wherein the light detector has at least one light detection element (See said analysis for Claim 1), the method comprising: acquiring light detection events for the at least one light detection element at selected points of time of a set of predetermined number of consecutive times, wherein the selection of the points of time is based on a time compressive sampling (See said analysis for Claim 1).
As per Claim 12 BOUFOUNOS discloses The method for controlling a time-of-flight apparatus of claim 11, further comprising storing at least one of the light detection events in at least one memory (See said analysis for Claim 2).

As per Claim 14 BOUFOUNOS discloses The method for controlling a time-of-flight apparatus of claim 12, wherein the events of the selected points of time are stored in one memory (See said analysis for Claim 4).

As per Claim 19 BOUFOUNOS discloses The method for controlling a time-of-flight apparatus of claim 11, further comprising acquiring light detection events for the set of predetermined number of consecutive times (See said analysis for Claim 9).

As per Claim 20 BOUFOUNOS discloses The method for controlling a time-of-flight apparatus of claim 11, further comprising determining a distance on the basis of the acquired light detection events (See said analysis for Claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOUFOUNOS et al. (Pub. No:  US 2018-0100926) in view of MANDAI et al. (Pub. No:  US 2018-0209846).

As per Claim 3 BOUFOUNOS discloses The time-of-flight apparatus of claim 2, further comprising selected points of time (See said analysis for Claim 1)
BOUFOUNOS does not disclose but MANDAI discloses a plurality of memories, wherein the amount of memories corresponds to the amount of points of time (Figs. 1-3, 6-7, 11A-B [0022-0023] bin addresses bin memories correspond to time [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of memories, wherein the amount of memories corresponds to the amount of points of time as taught by MANDAI into the system of BOUFOUNOS because of the benefit taught by MANDAI to disclose improvements through use of a SPAD detector in a TOF environment for increased sensitivity and quality of measurement whereby BOUFOUNOS is a TOF system and would benefit from the related improvements to achieve better measurement, processing and output capabilities.  

As per Claim 13 BOUFOUNOS discloses The method for controlling a time-of-flight apparatus of claim 12, further comprising selected points of time (See said analysis for Claim 11)
BOUFOUNOS does not disclose but MANDAI discloses a plurality of memories, wherein the amount of memories corresponds to the amount of points of time (See said analysis for Claim 3)

Claims 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOUFOUNOS et al. (Pub. No:  US 2018-0100926) in view of KIM (Pub. No:  US 2009-0017839).

As per Claim 5 BOUFOUNOS discloses The time-of-flight apparatus of claim 1, wherein the selection of the points of time (See said analysis for Claim 1)  
BOUFOUNOS does not disclose but KIM discloses points of time is random (Figs. 1-5, 16-17 pseudo random bit generator 906 [0070] time wise bit sequence [0098-0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include points of time is random as taught by KIM into the system of BOUFOUNOS because of the benefit taught by KIM to disclose incorporation of randomized bit values as a data processing scheme for bitwise data as an extension of bit value data processing whereby  BOUFOUNOS requires bit value data analysis and would benefit from the related improvements to extend system capabilities. 

As per Claim 6 BOUFOUNOS discloses The time-of-flight apparatus of claim 5, wherein 
the time compressive sampling includes (See said analysis for Claim 1) the selection of the points of time (See said analysis for Claim 1)
BOUFOUNOS does not disclose but KIM discloses generating a pseudo random bit sequence having a randomized bit value (Figs. 1-5, 16-17 pseudo random bit generator 906 [0070] time wise bit sequence [0098-0099]); points of time is based on the randomized bit value (Figs. 1-5, 16-17 pseudo random bit generator 906 [0070] time wise bit sequence each value [0098-0099]) (The motivation that applied in Claim 5 applies equally to Claim 6).

As per Claim 15 BOUFOUNOS discloses The method for controlling a time-of-flight apparatus of claim 11, wherein the selection of the points of time (See said analysis for Claim 11).
BOUFOUNOS does not disclose but KIM discloses points of time is random (See said analysis for Claim 5)
As per Claim 16 BOUFOUNOS discloses The method for controlling a time-of-flight apparatus of claim 15, wherein (See said analysis for Claim 15)
 the time compressive sampling includes (See said analysis for Claim 1) the selection of the points of time (See said analysis for Claim 1)
BOUFOUNOS does not disclose but KIM discloses generating a pseudo random bit sequence having a randomized bit value (See said analysis for Claim 6); points of time is based on the randomized bit value (See said analysis for Claim 6).

Claims 7-8, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOUFOUNOS et al. (Pub. No:  US 2018-0100926) in view of DE SALIVET DE FOUCHECOUR et al. (Pub. No:  US 2020-0097752).

As per Claim 7 BOUFOUNOS discloses The time-of-flight apparatus of claim 1, wherein 
the predetermined number of consecutive times corresponds to a predetermined number (Figs. 1-6 disclosing compressive sampling [0076] [0005-0007] scene point 102 reflected pulses [0021-0027] [0030] [0040-0043] [0049-0051] number of samples for a desired resolution as predetermined [0055-0057] [0081])
BOUFOUNOS does not disclose but DE SALIVET DE FOUCHECOUR discloses number of bins of a time-binned histogram (Figs. 1-7, 9 [Abstract] [0015] histogram data 302 for number of discrete time bins [0033] [0060-0061])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include number of bins of a time-binned histogram as taught by DE SALIVET DE FOUCHECOUR into the system of BOUFOUNOS because of the benefit taught by DE SALIVET DE FOUCHECOUR to disclose an additional reference related to histogram bit values as a data processing scheme for TOF processing whereby  BOUFOUNOS is directed towards TOF and would benefit from the related improvements and incorporation to current system features.

As per Claim 8 BOUFOUNOS discloses The time-of-flight apparatus of claim 7, wherein 
the selection of the points of time corresponds to selecting (Figs. 1-6 disclosing compressive sampling [0076] [0005-0007] scene point 102 reflected pulses [0021-0027] [0030] [0040-0043] [0049-0051] number of samples for a desired resolution as predetermined [0055-0057] [0081])
BOUFOUNOS does not disclose but DE SALIVET DE FOUCHECOUR discloses bins of the predetermined number of bins (Figs. 1-7, 9 [Abstract] [0015] histogram data 302 for number of discrete time bins [0033] [0060-0061]) (The motivation that applied in Claim 7 applies equally to Claim 8).

As per Claim 17 BOUFOUNOS discloses The method for controlling a time-of-flight apparatus of claim 11, wherein (See said analysis for Claim 11)
the predetermined number of consecutive times corresponds to a predetermined number (See said analysis for Claim 7)
BOUFOUNOS does not disclose but DE SALIVET DE FOUCHECOUR discloses number of bins of a time-binned histogram (See said analysis for Claim 7)

As per Claim 18 BOUFOUNOS discloses The method for controlling a time-of-flight apparatus of claim 17, wherein
the selection of the points of time corresponds to selecting (See said analysis for Claim 8)
BOUFOUNOS does not disclose but DE SALIVET DE FOUCHECOUR discloses bins of the predetermined number of bins (See said analysis for Claim 8)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481